DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-11 are rejected because under the BRI of machine-readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 7 recite “the round angle” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “a preset angle” it is unclear if this is a new preset angle or the same one from claim 1. For the purposes of examining it is considered to be the same. 
Claim 3 recites “a one-dimensional LiDAR point feature of” it is unclear if this is a new element or the same one from claim 1. For the purposes of examining it is considered to be the same. 
Claim 4 recites “a previous frame” it is unclear if this is a new element or the same one from claim 1. For the purposes of examining it is considered to be the same. 
Claim 5 recites “a real-time manner” it is unclear if this is a new element or the same one from claim 1. For the purposes of examining it is considered to be the same. 
Claim 9 recites “a current frame of LiDAR feature vector” it is unclear if this is a new element or the same one from claim 7. For the purposes of examining it is considered to be the same. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bosse (CN 104380133 A) in view of Okeeffe (US 20190120939 A1).

In claim 1, Bosse discloses a method for real-time object detection (See Abstract), comprising: acquiring target point cloud data (Par. 4 “point cloud”) in a range (Par. 4 “distance”) of an initial angle (Par. 53-54), wherein the target point cloud data comprises one or more data points (Par. 4 3D point cloud), and the initial angle is less than the round angle (Par. 103); determining a one-dimensional Light Detection and Ranging (LiDAR) point feature of each of the data points in the target point cloud data (Par. 55 “feature”); updating a previous frame of LiDAR feature vector based on the one-dimensional LiDAR point feature of each of the data points in the target point cloud data to generate a current frame of LiDAR feature vector (Par. 66); and determining object information in a real-time manner based on the current frame of LiDAR feature vector (Par. 18).
Bosse does not explicitly disclose a preset angle; the preset angle is less than the round angle.
Okeeffe teaches a preset angle (Par. 156); the initial angle is less than the round angle (Page 20 Par. 156r. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a preset angle; the preset angle is less than the round angle based on the teachings of Okeeffe in Bosse in order to account for a limited view (okeeffe Par. 156) thus leading to an improved system. 

In claim 2, Bosse discloses wherein the acquiring target point cloud data in a range of a preset angle (Par. 4, 103) comprises determining a time length T1 required for acquiring a round of point cloud data by a LiDAR device (Par. 4, 53-55, 103), and a time length T2 required for processing the round of point cloud data (Par. 4, 53-55, 103); a round angle (Par. 103); generating the target point cloud data based on the one or more data points collected by the LiDAR device in the range of the initial angle ().
Bosse does not explicitly disclose determining the preset angle α as 
    PNG
    media_image1.png
    86
    222
    media_image1.png
    Greyscale
, where k denotes an adjusting coefficient, and R denotes the round angle.
Bosse does teach determining the initial angel (Par. 53-54); an adjusting coefficient (Par. 55, 66-67).
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to determining the preset angle 
    PNG
    media_image1.png
    86
    222
    media_image1.png
    Greyscale
 where k denotes an adjusting coefficient, and R denotes the round angle and to incorporate it into the system of Bosse since there are a finite number of identified, predictable potential solutions (i.e., equation) to the recognized need to calculate the Preset angle and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success of formulating 
    PNG
    media_image1.png
    86
    222
    media_image1.png
    Greyscale
.

In claim 3, Bosse further discloses wherein the determining a one-dimensional LiDAR point feature of each of the data points in the target point cloud data (Par. 55 “feature”) comprises: determining a three-dimensional position parameter (Par. 55) and a reflection intensity of the data point (Par. 40); determining a position offset parameter indicating an offset between the data point and a central point of a preset projection plane (Par. 57-60); and determining the one-dimensional LiDAR point feature of the data point based on the three-dimensional position parameter, the reflection intensity and the position off set parameter (Par. 57-66).

In claim 4, Bosse further discloses wherein the updating a previous frame of LiDAR feature vector based on the one-dimensional LiDAR point feature of each of the data points in the target point cloud data to generate a current frame of LiDAR feature vector (Par. 66) comprises: acquiring the previous frame of LiDAR feature vector of three-dimension (Par. 66); determining, in the previous frame of LiDAR feature vector, a one-dimensional feature vector corresponding to a position of the data point according to a three-dimensional position parameter of the data point (Par. 55-57); updating the one-dimensional feature vector in the previous frame of LiDAR feature vector as the one-dimensional feature vector in the current frame, to generate the current frame of LiDAR feature vector (Par. 66).
Bosse does not explicitly disclose performing a weighted averaging process on the one-dimensional LiDAR point feature of the data point and the one-dimensional feature vector in the previous frame of LiDAR feature vector, to generate a one-dimensional feature vector in the current frame.
Okeeffe teaches performing a weighted averaging process on the one-dimensional LiDAR point feature of the data point and the one-dimensional feature vector in the previous frame of LiDAR feature vector, to generate a one-dimensional feature vector in the current frame (Par. 7 and Par. 124-128).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have performing a weighted averaging process on the one-dimensional LiDAR point feature of the data point and the one-dimensional feature vector in the previous frame of LiDAR feature vector, to generate a one-dimensional feature vector in the current frame based on the teachings of Okeeffe in Bosse in order to account for a limited view (okeeffe Par. 156) thus leading to an improved system. 

In claim 6 Bosse further discloses wherein the current frame of LiDAR feature vector is: a complete LiDAR feature vector, or a partial LiDAR feature vector which is a part of a complete LiDAR feature vector and contains the one-dimensional LiDAR point feature (Par. 66).

In claim 7 Bosse discloses an apparatus for real-time object detection (See Abstract), comprising: a data acquiring module, configured to acquire target point cloud data in a (range Par. 4 “distance”) of an initial angle (Par. 53-54), wherein the target point cloud data comprises one or more data points (Par. 4 3D point cloud); wherein the target point cloud data comprises one or more data points, and the initial angle is less than the round angle (Par. 103); a processing module, configured to determine a one-dimensional LiDAR point feature of each of the data points in the target point cloud data (Par. 55 “feature”), and update a previous frame of LiDAR feature vector based on the one-dimensional LiDAR point feature of each of the data points in the target point cloud data to generate a current frame of LiDAR feature vector (Par. 66); and a real-time determining module, configured to determine object information in a real-time manner based on the current frame of LiDAR feature vector (Par. 18).
Bosse does not explicitly disclose a preset angle; the preset angle is less than the round angle.
Okeeffe teaches a preset angle (Par. 156); the initial angle is less than the round angle (Par. 156).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a preset angle; the preset angle is less than the round angle based on the teachings of Okeeffe in Bosse in order to account for a limited view (okeeffe Par. 156) thus leading to an improved system. 

In claim 8, Bosse discloses wherein the data acquiring module is configured to: determine a time length T1 required for acquiring a round of point cloud data by a LiDAR device (Par. 4, 53-55, 103), and a time length T2 required for processing the round of point cloud data (Par. 4, 53-55, 103); a round angle (Par. 103); generating the target point cloud data based on the one or more data points collected by the LiDAR device in the range of the initial angle ().
Bosse does not explicitly disclose determining the preset angle α as 
    PNG
    media_image1.png
    86
    222
    media_image1.png
    Greyscale
, where k denotes an adjusting coefficient, and R denotes the round angle.
Bosse does teach determining the initial angel (Par. 53-54); an adjusting coefficient (Par. 55, 66-67).
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to determining the preset angle 
    PNG
    media_image1.png
    86
    222
    media_image1.png
    Greyscale
 where k denotes an adjusting coefficient, and R denotes the round angle and to incorporate it into the system of Bosse since there are a finite number of identified, predictable potential solutions (i.e., equation) to the recognized need to calculate the Preset angle and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success of formulating 
    PNG
    media_image1.png
    86
    222
    media_image1.png
    Greyscale
.
In claim 9, Bosse further discloses wherein that the processing module is configured to update a previous frame of LiDAR feature vector based on the one-dimensional LiDAR point feature of each of the data points in the target point cloud data to generate a current frame of LiDAR feature vector (Par. 66) comprises: acquire the previous frame of LiDAR feature vector of three-dimension (Par. 66); determine, in the previous frame of LiDAR feature vector, a one-dimensional feature vector corresponding to a position of the data point according to a three-dimensional position parameter of the data point (Par. 55-57); update the one-dimensional feature vector in the previous frame of LiDAR feature vector as the one-dimensional feature vector in the current frame, to generate the current frame of LiDAR feature vector (Par. 66).
Bosse does not explicitly disclose perform a weighted averaging process on the one-dimensional LiDAR point feature of the data point and the one-dimensional feature vector in the previous frame of LiDAR feature vector, to generate a one-dimensional feature vector in the current frame.
Okeeffe teaches perform a weighted averaging process on the one-dimensional LiDAR point feature of the data point and the one-dimensional feature vector in the previous frame of LiDAR feature vector, to generate a one-dimensional feature vector in the current frame (Par. 7 and Par. 124-128).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have perform a weighted averaging process on the one-dimensional LiDAR point feature of the data point and the one-dimensional feature vector in the previous frame of LiDAR feature vector, to generate a one-dimensional feature vector in the current frame based on the teachings of Okeeffe in Bosse in order to account for a limited view (okeeffe Par. 156) thus leading to an improved system.

In claim 10, Bosse further discloses an electronic device, comprising: a bus (Par. 92, Fig. 6 examiner considers the connection between to be said bus), a transceiver (Par. 19), a memory (Par. 92), a processor (Par. 92), and a computer program stored in the memory and executable by the processor, wherein the transceiver, the memory and the processor are connected to each other via the bus (Par 92 Fig, 6), and the computer program is used to, when being executed by the processor, perform steps in the method for real-time object detection according to any one of claims 1 to 6 (Par 92 Fig, 6).

In claim 11, Bosse further discloses a computer-readable storage medium, storing a computer program, wherein the computer program is used to, when being executed by a processor, perform steps in the method for real-time object detection according to any one of claims 1 to 6 (Par 92 Fig, 6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bosse in view of Okeeffe and in further view of Wang (US 10217028 B1).

In claim 5, Bosse does not explicitly disclose wherein the determining object information in a real-time manner based on the current frame of LiDAR feature vector comprises: providing a preset multi-layer convolutional neural network model; and inputting the current frame of LiDAR feature vector into the preset multi-layer convolutional neural network model to generate object probability information and object shape information.
Wang teaches determining object information in a real-time manner based on the current frame of LiDAR feature vector comprises: providing a preset multi-layer convolutional neural network model (Column 3 Lines 37-65); and inputting the current frame of LiDAR feature vector into the preset multi-layer convolutional neural network model to generate object probability information and object shape information (Column 3 Lines 37-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the determining object information in a real-time manner based on the current frame of LiDAR feature vector comprises: providing a preset multi-layer convolutional neural network model; and inputting the current frame of LiDAR feature vector into the preset multi-layer convolutional neural network model to generate object probability information and object shape information based on the teachings of Wang in Bosse in order to allow for flexible resizing (Column 3 Lines 37-65), thus improving the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190065910 A1 ADAPTIVE REAL-TIME DETECTION AND EXAMINATION NETWORK; US 20180108139 A1 System And Method For N-Dimensional Image Segmentation Using Convolutional Neural Networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.J.B/Examiner, Art Unit 2865       

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865    
09/30/2022